Citation Nr: 0333845	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-08 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for status post left 
knee medial meniscus injury, degenerative joint disease, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to service connection for mechanical low back 
pain, secondary to service-connected left knee condition.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from August 1952 to October 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

The Board notes that the translation of the veteran's 
statement dated November 30, 2000, reveals that he asserted a 
claim of entitlement to service connection for a nervous 
condition, which he stated was directly related to his knee 
disability.  Although this matter has been adjudicated on a 
direct service connection basis, it has not been adjudicated 
on a secondary basis by the RO.  Therefore, the Board refers 
this matter to the RO for appropriate action.  


REMAND

The Board initially notes that during the course of the 
appeal the Veterans Claims Assistance Act of 2000 (VCAA) was 
passed, which made significant changes in VA's duty to notify 
and assist claimants for benefits administered by the 
Secretary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)) (2003).  VA has a duty to notify the veteran of 
information and evidence necessary to substantiate his claim, 
and of which information and evidence, if any, he must 
produce, and of which information and evidence, if any, VA 
will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  But see Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir. September 22, 2003) (invalidating the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1)).  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 
  
In this case, the RO has yet to apply these changes to the 
appellant's claim of entitlement to an increased rating for a 
left knee condition.  Although the RO sent a VCAA letter to 
the veteran in March 2001, that letter was directed 
specifically to the veteran's claim of entitlement to service 
connection for a low back condition and made no mention of 
his claim of entitlement to an increased rating for his left 
knee disability.  Under the circumstances, the Board has 
determined that it cannot issue decisions on the appellant's 
claims without prejudicing his right to due process under 
law.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
Board therefore concludes that due process considerations 
mandate that the RO must consider the appellant's claim under 
the recent legislative changes contained in the Veterans 
Claims Assistance Act and insure compliance with that 
legislation with respect to both the duty to assist and the 
duty to notify.  

Furthermore, the Board finds that the veteran should be 
afforded another VA examination in order to ascertain the 
current severity of his left knee disability.  

Additionally, in regards the veteran's claim of entitlement 
to service connection for mechanical low back pain, secondary 
to service-connected left knee condition, the record contains 
a January 2001 VA examination report in which the examiner 
concluded that the veteran's mechanical low back pain was not 
secondary to his service-connected left knee condition.  The 
record, however, also contains a private medical report from 
Dr. Dennise Monserrate, dated in September 2000, in which the 
examiner stated that the veteran's left knee laxity and 
incomplete left knee flexion contracture, were causes of 
mechanical gait deficit that were related to lumbar 
deterioration with mechanical pain and disc injury.  The 
Board notes that neither of these opinions were rendered with 
the benefit of the examiner having reviewed the veteran's 
claims folder.  Given the foregoing, the Board finds that the 
veteran should be afforded another VA examination in which 
the veteran's claims folder is reviewed in conjunction with 
the examination.    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.  In regards to the veteran's low back 
claim, although it has been treated as a secondary service 
connection claim, the May 2000 rating decision treated the 
issue as direct service connection.  Therefore, the VA 
examiner should render opinions as to whether there is a 
direct relation between his low back condition and service as 
well as whether his low back condition was caused or 
aggravated by his service-connected left knee condition.
      
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

2.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination in order to determine the 
nature and extent of any current low back 
disability and left knee disability.  The 
examiner should render opinions as to 
whether it is at least as likely as not 
(50 percent probability or more) that 1) 
any current low back condition is related 
to his military service or, 2) any 
current low back disability was (a) 
caused by his service-connected left knee 
disability and, if not directly caused, 
(b) aggravated by the service-connected 
left knee disability.  With reference to 
the left knee, the examiner should 
describe all signs and symptoms of 
disability in detail.  Furthermore, in 
addition to addressing range of motion, 
the examiner is requested to specifically 
address the extent, if any, of functional 
loss due to pain, incoordination, 
weakness, pain on flare-ups and 
fatigability with use.  If feasible such 
findings should be portrayed in terms of 
degrees of additional loss of motion.  
All indicated tests and x-ray 
examinations should be accomplished and 
it should be ascertained whether there is 
any X-ray evidence of arthritis affecting 
the left knee.     The claims folder and 
a copy of this REMAND must be provided to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

3.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



